



Patent Transfer Agreement






Patent title:
Composite for Lyophilized Powder of Atracurium
Patent number:
ZL 200710127756.2
Transferor:
Lequn Huang,  Lei Wang
Address:
1-2403, 80 Longyuan Rd. N,  Nanjing, Jiangsu 210000, P.R.China
   
Transferee:
Sinobiopharma, Inc.
 
Dong Ying (Jiangsu) Pharmaceutical Co. Ltd.
Address:
8 Zhongtian Rd., Nantong Economic and Technological Development Area, Nantong,
Jiangsu 226009, P.R.China
Place of Signing:
Nanjing, Jiangsu, P.R.China
Date of Signing:
December 22, 2009




















 
1

--------------------------------------------------------------------------------

 

Introduction


-- Whereas, Dr. Lequn Huang and Lei Wang (jointly, the ”Transferors”, and
individually, a “Transferor”), own the patent of "Composition for Lyophilized
Powder of Atracurium", patent number 200710127756.2, publication number
101084896A, notification number i100531734C, with an application date of June
26th, 2007, authorization date of August 26th, 2009, publication date of
December 12th, 2007, and the patent term of 20 years (expiration date is June
25th, 2027) (the “Patent”).


-- Whereas, Dong Ying (Jiangsu) Pharmaceutical Co. Ltd. (the Transferee”),
desires to acquire the Patent.
 
-- Whereas, the Transferors consent to transfer, sell and assign the patent
right they own to the Transferee.


Both parties hereby agree as follows:


Section 1. The documents transferred


1. All patent application documents submitted to State Intellectual Property
Office of the People's Republic of China，including patent specification, claims,
attached figure, abstract and abstract attached figure, petition, opinion
statement and bibliographic data change, examination and approval decision of
recovery of right after loss of the right, and others.


2. All documents issued to the Transferors by State Intellectual Property Office
of the People's Republic of China, including notice of acceptance, intermediate
files，authorization decision and certificate of patent.


3. Any contracts licensing the implementation of the Patent, issued by the
Transferors to any third party, including any and all appendices to the
contract(s).


4. All documents recognized by State Intellectual Property Office of the
People's Republic of China that support the validation of the Patent, including
the voucher to pay for any annual fees for the Patent, or a decision to maintain
the effectiveness of the Patent by State Intellectual Property Office of the
People's Republic of China or Patent Re-examination Board or a people's court.


5. All documents issued by a governing authority or the related executive
department of the State Council to approve assignment.


Section 2. Time and place for delivering the documents


1. Time to deliver documents


The Transferors to deliver all documents mentioned in Section 1 of this
agreement to the Transferee within 10 days after this contract (the “Agreement”)
is signed by both parties
 
2. The place to deliver documents


    The place to deliver all documents is the location of the Transferee.

 
2

--------------------------------------------------------------------------------

 

Section 3. Payment term


    The total price of the Patent is eight million (8,000,000) newly issued
shares of common stock (the “Common Shares”) and such number of shares of
preferred stock (the “Preferred Shares”) that bears approximately 51% voting
power of Sinobiopharma, Inc. (the “Company”) (the Common Shares and Preferred
Shares, collectively referred to herein as the “Securities”), the receipt and
sufficiency of which the parties acknowledge. The purchase price shall be
allocated to the Transferors as follows:


 
1.
Within ten (10) days of execution of this Agreement, eight million (8,000,000)
shares of common stock of the Company will be paid to Lei Wang as consideration
for his interest in the Patent.

 
 
2.
Prior to issuance of the preferred stock to Dr. Lequn Huang, the Company shall
undertake its commercially reasonable best efforts to (i) seek shareholder,
board, and relevant governmental approval to authorize a class of blank check
preferred stock, and (ii) following the effectiveness of the corporate action
described in this Section 2.2(i), designate a series of preferred stock with
supervoting rights. Within ten (10) days of designating a series of preferred
stock pursuant to the relevant state and Federal corporate and securities laws
and regulations, the Company shall issue such number of shares of preferred
stock of the Company as to give Lequn Huang approximately 51% of the voting
rights and 0% of the equity rights of the Company.



Section 4.  Representations and warranties


 
1.
Transferors hereby severally not jointly represent and warrant that:



 
(a)
The Transferors have the legal right and requisite power and authority to make
and enter into this Agreement, and to perform its obligations hereunder and to
comply with the provisions hereof. The execution, delivery and performance of
this Agreement by each Transferor has been duly authorized by all necessary
Transferee action on its part. This Agreement has been duly executed and
delivered by Transferor and constitute the valid and binding obligation of each
Transferor enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium or
other similar laws affecting the rights of creditors generally and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefore may
be brought.



 
(b)
The execution, delivery and performance of this Agreement by each Transferor and
the compliance by each Transferor with the provisions hereof, do not and will
not (with or without notice or lapse of time, or both) conflict with, or result
in any violation of, or default under, or give rise to any right of termination,
cancellation or acceleration of any obligation under any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to each Transferor or any
of its properties or assets, other than any such conflicts, violations,
defaults, or other effects which, individually or in the aggregate, do not and
will not prevent, restrict or impede Transferor’s performance of its obligations
under and compliance with the provisions of this Agreement and the other
transaction documents executed in connection herewith.


 
3

--------------------------------------------------------------------------------

 



 
(c)
No consent, approval, order or authorization of, or registration, declaration or
filing with, any governmental or regulatory authority or any other person or
entity (other than any of the foregoing which have been obtained and, at the
date in question, are then in effect) is required under existing laws as a
condition to the execution, delivery or performance of this Agreement by each
Transferor.



 
(d)
Each Transferor understands that the Common Shares are, and the Preferred
Shares, when issued, will be, “restricted securities” and have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities (this representation and warranty not limiting such Transferor’s
right to sell the Securities pursuant to a registration statement or otherwise
in compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law.  Such Transferor is
acquiring the Securities hereunder in the ordinary course of its business and
not with a view to resale or distribution.



 
(e)
Each Transferor, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.



 
(f)
Each Transferor, as of the date hereof, is, and on each date on which it
acquires or converts his Securities will be either: (i) an “accredited investor”
as defined in Rule 501(a) under the Securities Act; (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act; or
(iii) an investor not not acquiring the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
(“Regulations S”) promulgated by the United States Securities and Exchange
Commission (“SEC”) under the Securities Act of 1933, as amended (the “Securities
Act”) in the United States in respect of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Securities; provided, however, that the Transferor may sell or
otherwise dispose of the Securities in accordance with applicable law.



 
2.
Lequn Huang hereby represents, warrants, covenants and agrees that should the
Company by reason of failure after commercially reasonable best efforts to
obtain sufficient shareholder or governmental approval to authorize any blank
check preferred stock, he hereby waives his right to use of the dispute
provisions under Section 7.2 of this Agreement.


 
4

--------------------------------------------------------------------------------

 



 
3.
Transferee hereby represents and warrants that:



 
(a)
Transferee has the legal right and requisite power and authority to make and
enter into this Agreement, and to perform its obligations hereunder and to
comply with the provisions hereof. The execution, delivery and performance of
this Agreement by Assignee have been duly authorized by all necessary corporate
action on its part. The execution, delivery and performance of this Agreement by
Transferee do not and will not contravene the charter, bylaws or other
organizational documents of Assignee. This Agreement has been duly executed and
delivered by Transferee and constitutes the valid and binding obligation of
Transferee enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium or
other similar laws affecting the rights of creditors generally and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefore may
be brought.



 
(b)
The execution, delivery and performance of this Agreement by Transferee and the
compliance by Transferee with the provisions hereof and thereof, do not and will
not (with or without notice or lapse of time, or both) conflict with, or result
in any violation of, or default under, or give rise to any right of termination,
cancellation or acceleration of any obligation under any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Assignee or any of its
properties or assets, other than any such conflicts, violations, defaults, or
other effects which, individually or in the aggregate, do not and will not
prevent, restrict or impede Transferee’s performance of its obligations under
and compliance with the provisions of this Agreement and the other transaction
documents executed in connection herewith.



 
(c)
No consent, approval, order or authorization of, or registration, declaration or
filing with, any governmental or regulatory authority or any other person or
entity (other than any of the foregoing which have been obtained and, at the
date in question, are then in effect) is required under existing laws as a
condition to the execution, delivery or performance of this Agreement by
Transferee.



Section 5. Transition period


    1. The Transferors should maintain the validity of the Patent from the date
of this Agreement is signed to the date of registration in the Transferee’s name
as approved by the State Patent Office. During this period, any annual or
maintenance fees of the Patent should be paid by the Transferors.


     2. If the Transferors or Transferee cannot fulfill this Agreement because
of a force majeure, this Agreement is terminated automatically.



 
5

--------------------------------------------------------------------------------

 

Section 5. Penalties for Violation


 
1.
For Transferors:



If the Transferors refuse to deliver all the documents specified in Section 1 of
this Agreement or refuse to transfer the Patent under the terms and provisions
of this Agreement, Transferee is entitled to terminate this Agreement and
require the Transferors to transfer back any consideration paid to the
Transferors plus a penalty payment of RMB100,000 to Transferors.


 
2.
For Transferee:



If Transferee fails to pay the consideration specified in this Agreement, the
Transferors have the right to terminate this Agreement and request the
Transferee to return all documents plus a penalty fee of RMB100,000 to
Transferors.


Section 6.  Further Assurances.


Each party to this Agreement agrees to execute, acknowledge, deliver, file and
record, and to cause to be executed, acknowledged, delivered, filed and
recorded, such further certificates, instruments, and documents and to do, and
cause to be done, all such other acts and things, as may be required by law, or
as may, in the reasonable opinion of the other party hereto, be necessary or
advisable to carry out the purposes of this Agreement.


Section 7.  Disputes


    1. All parties should amicably negotiate to solve the disputes by themselves
if any dispute happens during this Agreement period.
 
 
2. If the disputes cannot be solved by negotiation, any party may appeal for the
Administrative Authority for Patent Affairs, or appeal to higher authority
court.


Section 8. Validation conditions of the agreement


    This Agreement becomes effective after both parties have signed.







[SIGNATURE PAGE TO FOLLOW]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in duplicate originals by its duly authorized officers or
representatives.


Transferors:
Transferee:
       
/s/ Lei Wang
Lei Wang
     
/s/ Lequn Huang
/s/ Dong Ying (Jiangsu) Pharmaceutical Co. Ltd.
Lequn Huang
Dong Ying (Jiangsu) Pharmaceutical Co. Ltd.
       
December 22, 2009
December 22, 2009





The undersigned agrees to be bound by the provisions of Section 3 of the
foregoing Agreement.


SINOBIOPHARMA, INC.


By: /s/ Lequn Huang
Name: Lequn Huang
Title:  Chief Executive Officer





















 
7

--------------------------------------------------------------------------------

 
